 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8
 9   MICHAEL J. POSER,                                        Case No.: 2:19-cv-00122-JAD-NJK
10          Plaintiff(s),                                                  ORDER
11   v.
12   NANCY A. BERRYHILL,
13          Defendant(s).
14         Within 14 days of the issuance of this order, the parties shall file a joint certification that
15 they have:
16         1. discussed the potential for settling this matter, cf. Fed. R. Civ. P. 26(f)(2),
17         2. discussed the potential for utilizing alternative dispute resolution, including mediation
18               or arbitration, cf. Local Rule 26-1(b)(7), and
19         3. discussed consenting to resolution of this case by a magistrate judge, cf. Local Rule 26-
20               1(b)(8).
21         The discussion must be conducted by attorneys of record (not staff) and the joint
22 certification must specify the attorneys who participated in the discussion. The discussion must
23 be telephonic, in-person, or by video, and the joint certification must specify the means of
24 discussion.
25         IT IS SO ORDERED.
26         Dated: April 10, 2019
27                                                                ______________________________
                                                                  Nancy J. Koppe
28                                                                United States Magistrate Judge
                                                       1
